Citation Nr: 1617705	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2003 to September 2005 with service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Denver, Colorado RO has assumed the role of the Agency of Original Jurisdiction (AOJ).  The Board has recharacterized the claims to better reflect the Veteran's contentions.  

The issue of left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has right ear hearing loss disability as a result of his military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran essentially contends that he has bilateral hearing loss that is attributable to significant noise exposure during service as due to small arms fire, IED explosions, other types of combat zone noises and communication headsets, Abrams tanks, generator noises without hearing protection.  The Veteran's military occupational specialty (MOS) was a multichannel transmission system operator/maintenance with service in Iraq from June 2003 to July 2004.  See DD-214.  The Veteran's service treatment records (STRs) indicate the Veteran endorsed having significant noise exposure often on a July 28, 2004 post-deployment.  The Board finds the Veteran's assertions are consistent with the circumstances of his service and he was exposed to significant noise.  

The Veteran has a current bilateral hearing loss disability, as reflected in the results of the October 2012 VA examinations.  Therefore, the remaining question is whether there is a nexus between the Veteran's current right ear hearing loss disability and active duty service.  

The record contains both positive and negative evidence regarding the etiology of the appellant's current right ear hearing loss disability.  STRs indicate no diagnosis or treatment for hearing loss disability.  Although the appellant is not competent to provide opinions regarding the etiology of his hearing loss disability, he provided competent lay statements describing his noise exposure and resulting difficulty hearing after deployment in Iraq.  See e.g., May 2015 Board Hearing Transcript, p. 3-5.  A positive nexus opinion was provided by a private audiologist in a December 2014 evaluation.  Negative nexus opinions were provided by VA examiners in October 2012 and February 2014.  However, the AOJ found the October 2012 VA examination inadequate and subsequently requested the February 2014 VA examination and medical opinion.  The Board finds the October 2012 VA examination is entitled to low probative weight as it appears to rely solely on a lack of documented hearing loss disability while the Veteran was on active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination is inadequate where the examiner relied on lack of evidence in service treatment records to provide a negative opinion).  

Based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's right ear hearing loss disability was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's right ear hearing loss disability.




ORDER

Entitlement to service connection for right ear hearing loss disability is granted.


REMAND

Unfortunately, a remand is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.

Negative nexus opinions were provided by VA examiners in October 2012 and February 2014 regarding the Veteran's left ear hearing loss disability and active duty service.  However, a private audiological opinion dated in December 2014 stated: "The notch noted in the right ear is consistent with noise induced hearing loss.  Configuration of loss just as likely as not to be related to patient's acoustic exposure's while on active duty."  

The private opinion does not appear to address left ear hearing loss disability and it remains unclear whether this was an oversight or purposeful.  To the extent the opinion is unclear regarding the left ear, the Board finds the current evidence of record inadequate for rating purposes.  An addendum opinion is required to address the etiology of the Veteran's left ear hearing loss in light of the December 2014 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the AOJ should give the claims file to an appropriate VA examiner to provide an opinion regarding the etiology of the Veteran's left hearing loss.  If, and only if, the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss disability has been (1) caused by or (2) etiologically related to his active duty service.

A complete rationale must be provided and any conflicting evidence of record must be addressed.

The VA examiner's attention is directed toward the December 2014 private audiological opinion.

2.  After undertaking any additional development deemed necessary, the RO should readjudicate the claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


